UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1233


KATHLEEN ARNOLD; TIMOTHY A. COTTEN,

                Plaintiffs – Appellants,

          v.

CITIMORTGAGE, INCORPORATED, Assignee; LEHMAN BROTHERS BANK,
F.S.B.; AURORA LOAN SERVICES LLC; WELLS FARGO; CONGRESSIONAL
FUNDING USA, LLC; STEWART TITLE GROUP, LLC; MARTIN DENNIS;
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED;
RANDA   SAMIR   AZZAM,   Substitute   Trustee;   DANIEL   J.
PESACHOWITZ; SAMUEL I. WHITE,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cv-02617-RWT)


Submitted:   November 2, 2010             Decided:   November 15, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen Arnold; Timothy A. Cotten, Appellants Pro Se.   Bruce
Edward Alexander, David M. Souders, Sandra B. Vipond, WEINER,
BRODSKY, SIDMAN & KIDER, PC, Washington, D.C.; Glenn Cline,
BALLARD SPAHR, LLP, Baltimore, Maryland; Bruce Edward Covahey,
Mark S. Devan, COVAHEY, BOOZER, DEVAN & DORE, PA, Towson,
Maryland; for Appellees. Martin Dennis, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Kathleen    Arnold      and        Timothy      A.    Cotten       appeal    the

district court’s order granting Defendants’ motions to dismiss

their civil action.         The record does not contain a transcript of

the hearing on Defendants’ motions.                     Appellants have the burden

of including in the record on appeal a transcript of all parts

of    the   proceedings     material        to    the   issues      raised       on     appeal.

See Fed. R. App. P. 10(b); 4th Cir. R. 10(b).                         While appellants

proceeding      on     appeal    in     forma       pauperis         are     entitled       to

transcripts       at      government         expense          in     certain            limited

circumstances, see 28 U.S.C. § 753(f) (2006), Arnold and Cotten

paid    the     appellate    filing         fee     and    neither         has    filed     an

application for in forma pauperis status.                      By failing to produce

a transcript or to qualify for the production of a transcript at

government expense, Arnold and Cotten have waived review of the

issues on appeal that depend on the transcript to show error.

See    Powell    v.    Estelle,       959    F.2d       22,    26    (5th        Cir.     1992)

(per curiam); Keller v. Prince George’s Cnty., 827 F.2d 952, 954

n.1 (4th Cir. 1987).            As no error appears on the record before

us, we affirm the district court’s order.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      AFFIRMED

                                             3